Case 3:17-cv-05806-RJB Document 309 Filed 10/04/19 Page 1 of 5
Case 3:17-cv-05806-RJB Document 309 Filed 10/04/19 Page 2 of 5
Case 3:17-cv-05806-RJB Document 309 Filed 10/04/19 Page 3 of 5
Case 3:17-cv-05806-RJB Document 309 Filed 10/04/19 Page 4 of 5
            Case 3:17-cv-05806-RJB Document 309 Filed 10/04/19 Page 5 of 5




1

2                                  CERTIFICATE OF SERVICE

3           I hereby certify that the foregoing document was electronically filed with the United

4    States District Court using the CM/ECF system. I certify that all participants in the case are

5    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

6    system.

7

8    Dated this 4th day of October 2019 in Seattle, Washington.

9
                                                 s/ Caitilin Hall
10                                               CAITILIN HALL
                                                 Legal Assistant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF BYRON EAGLE IN
                                                                               Civil Rights Division
       SUPPORT OF STATE OF WASHINGTON’S                                    800 Fifth Avenue, Suite 2000
       RESPONSE TO THE COURT’S PROPOSED                                      Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       ORDER GRANTING SUMMARY JUDGMENT
       OF DISMISSAL
